


117 HR 1764 IH: National Child Identification Act of 2021
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1764
IN THE HOUSE OF REPRESENTATIVES

March 10, 2021
Mr. Norcross (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To authorize the Attorney General to make grants to State attorneys general to provide identification kits for missing children, and for other purposes.


1.Short titleThis Act may be cited as the National Child Identification Act of 2021. 2.FindingsCongress finds the following:
(1)The proactive collection and central storage of comprehensive identification information about individual children by local, State, and Federal law enforcement agencies is resource intensive. (2)The National Child Identification Program, known as Safety Blitz—
(A)is a national community service initiative that has partnered with the Department of Justice, Department of State, Federal Bureau of Investigation, State attorneys general, local law enforcement agencies, nonprofit organizations, and community organizations to provide families with an inkless, in-home fingerprint and DNA identification kit, which can be turned over to law enforcement, by the parent or guardian of a child to provide information on a missing or trafficked child; and (B)promotes the proactive collection and storage of comprehensive identification information within the home, decentralizing the process for law enforcement agencies that often lack the resources to collect and centrally store vital identification information related to individual children.
3.Grants to provide identification kits for missing children
(a)AuthorizationThe Attorney General is authorized to award grants to State attorneys general to provide, for distribution to parents of children who attend kindergarten or elementary school (as such term is defined in section 8101 of the Elementary and Secondary Education Act of 1965), inkless, in-home fingerprint and DNA identification kits, which can be turned over to Federal, State, tribal, or local law enforcement in an effort to locate and return missing or trafficked children. (b)ApplicationA State attorney general seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require.
(c)Grant amountGrants under this section shall be allocated to each State in an amount which bears the same ratio of— (1)for fiscal year 2022—
(A)the population of children who attend kindergarten or elementary school of the State to— (B)such population of all States; and
(2)for each of fiscal years 2023 through 2027— (A)the population described in paragraph (1)(A) that were newly enrolled in school in that State during the previous fiscal year to—
(B)such population of all States.  (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section—
(1)$52,800,000 for fiscal year 2022; and (2)$9,800,000 each of fiscal years 2023 through 2027. 

